        Case 2:20-cv-02548-AC Document 12 Filed 04/12/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    BERNICE LENORA ANAYA,                             No. 2:20-cv-02548 AC
12                       Plaintiff,
13           v.                                         ORDER
14    COMMISSIONER, SOCIAL SECURITY
      ADMINISTRATION,
15
                         Defendant.
16

17

18          Plaintiff filed this Social Security case on December 29, 2020. ECF No. 1. On January 5,

19   2021, plaintiff was informed that after service of the complaint, this action would be stayed

20   pursuant to General Order Number 615, and there would be no scheduling order or deadlines in

21   effect pending further order of the court. ECF No. 4. The order also indicated that within

22   fourteen days, plaintiff must submit to the United States Marshal a completed summons and

23   copies of the complaint and to file a statement with the court that said documents have been

24   submitted to the United States Marshal. Id. Consent/Decline forms were also issued, with a due

25   date of April 8, 2021. ECF No. 5. Plaintiff has not filed a Consent/Decline form.

26          The court recognizes that the issuance of the stay and the requirement of service deadlines

27   and submitting Consent/Decline forms may appear contradictory. Nonetheless, in order to

28   efficiently move social security cases forward as stays are lifted, these deadlines must be met.
                                                       1
        Case 2:20-cv-02548-AC Document 12 Filed 04/12/21 Page 2 of 2


 1          Accordingly, plaintiff is ORDERED to submit a Consent/Decline form by April 23, 2021.
 2   The case remains otherwise stayed.
 3          IT IS SO ORDERED.
 4   DATED: April 9, 2021
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
